Title: From James Madison to Augustus B. Woodward, 11 September 1824
From: Madison, James
To: Woodward, Augustus B.


        
          Dear Sir
          Montpellier Sepr 11. 1824
        
        I have recd. & return my thanks for the printed communications accompanying your note of the 4th. instant.
        
        To appreciate your proposed expedient for a standard of measures and weights would require more time than I can apply, & more mathematical science than I retain. Justice will doubtless be done to it by competent Judges.
        I have given a hasty perusal to the observations “addressed to the individual citizen.” Altho’ I can not concur in some of them, I may say of all that they merit every praise for the perspicuity, the precision & the force with which they are presented to the public attention.
        You have fallen into a mistake in ascribing to the Constitution of Virginia to Mr Jefferson, as will be inferred from the animadversions on it in his “Notes on Virginia.” Its origin was with George Mason, who laid before the Committee appointed to prepare a plan, a very broad outline, which was printed by the Committee for consideration; and after being varied on some points & filled up, was reported to the Convention, where a few further alterations gave it the form in which it now stands. The Declaration of Rights was substantially from the same hand. The Preamble to the Constitution was probably derived in great measure, if not wholly from the funds of Mr. Jefferson, the richness of which in such materials is seen in the Declaration of Independence, as well as elsewhere. The plan of Mr. Jefferson annexed to one of the Editions of his “Notes on Virginia” was drawn up after the Revolutionary War, with a view to correct the faults of the existing Constitution, as well as to obtain the authentic Sanction of the people.
        Your love of truth will excuse this little tribute to it, or rather would not excuse its omission. With esteem & good wishes
        
          James Madison
        
      